In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-381 CR

NO. 09-06-382 CR

NO. 09-06-383 CR

NO. 09-06-384 CR

NO. 09-06-385 CR

NO. 09-06-386 CR

____________________


EDWARD CHARLES HOLLAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 89821, 91160, 91297,

92581, 92582, and 92583




MEMORANDUM OPINION 
 On September 28, 2006, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal. 
Appellant's response does not establish our jurisdiction.
	The notices of appeal seek to appeal the "State's failure to dismiss causes and denial
of speedy trial," but according to the trial court clerk the appellant has not been convicted or
sentenced in cause nos. 89821, 91160, 91297, 92581, 92582, and 92583.  The issue raised
by appellant is not appealable at this time.  See Smith v. Gohmert, 962 S.W.2d 590, 592-93
(Tex. Crim. App. 1998).  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

								____________________________
								         CHARLES KREGER
										Justice

Opinion Delivered November 22, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.